Case 0:21-cv-61161-RS Document 3 Entered on FLSD Docket 06/09/2021 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

 ERRON WILLIAMS,

               Plaintiff,                            Case No.: 0:21-cv-61161-RS

 v.

 COMMONWEALTH FINANCIAL SYSTEMS, INC.,

               Defendant.
                                              /

  DEFENDANT, COMMONWEALTH FINANCIAL SYSTEMS, INC.’S, ANSWER
      AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

        Defendant, Commonwealth Financial Systems, Inc. (CFSI), through counsel and

 under the Federal Rules of Civil Procedure, submits this Answer and Affirmative

 Defenses to the Complaint filed by plaintiff, Erron Williams (plaintiff), and states:

                               JURISDICTION AND VENUE

        1.     Upon information and belief, RGS admits this Court has jurisdiction.

 Except as specifically admitted, CFSI denies the allegations in ¶ 1.

        2.     Upon information and belief, CFSI admits this Court has jurisdiction.

 Except as specifically admitted, CFSI denies the allegations in ¶ 2.

        3.     CFSI denies the allegations in ¶ 3.

        4.     Upon information and belief, CFSI admits venue is proper. Except as

 specifically admitted, CFSI denies the allegations in ¶ 4.

                                         PARTIES



                                          Page 1 of 6
Case 0:21-cv-61161-RS Document 3 Entered on FLSD Docket 06/09/2021 Page 2 of 6




        5.     Upon information and belief, CFSI admits plaintiff is a natural person

 residing in Broward, Florida.          Except as specifically admitted, CFSI denies the

 allegations in ¶ 5.

        6.     CFSI admits it has a place of business in Pennsylvania.              Except as

 specifically admitted, CFSI denies the allegations in ¶ 6.

                               DEMAND FOR JURY TRIAL

        7.     CFSI admits plaintiff purports to demand a jury trial, but denies any

 violations, liability, and wrongdoing under the law. Except as specifically admitted,

 CFSI denies the allegations in ¶ 7.

                                FACTUAL ALLEGATIONS

        8.     CFSI admits an account in plaintiff’s name was placed with it for

 collection. Except as specifically admitted, CFSI denies the allegations in ¶ 8.

        9.     CFSI denies the allegations in ¶ 9 for lack of knowledge or information

 sufficient to form a belief therein.

        10.    CFSI denies the allegations in ¶ 10 for lack of knowledge or information

 sufficient to form a belief therein.

        11.    CFSI denies the allegations in ¶ 11.

        12.    CFSI admits part of his business is the collection of debts. Except as

 specifically admitted, CFSI denies the allegations in ¶ 12.

        13.    CFSI admits part of his business is the collection of debts owed to others.

 Except as specifically admitted, CFSI denies the allegations in ¶ 13.

        14.    CFSI admits the allegations in ¶ 14.

                                            Page 2 of 6
Case 0:21-cv-61161-RS Document 3 Entered on FLSD Docket 06/09/2021 Page 3 of 6




        15.    CFSI admits the allegations in ¶ 15.

        16.    CFSI admits the allegations in ¶ 16.

        17.    CFSI admits the allegations in ¶ 17.

        18.    CFSI denies the allegations in ¶ 18 as calling for a legal conclusion.

        19.    CFSI denies the allegations in ¶ 19 as calling for a legal conclusion.

        20.    CFSI denies the allegations in ¶ 20.

        21.    CFSI denies the allegations in ¶ 21.

        22.    CFSI denies the allegations in ¶ 22.

        23.    CFSI denies the allegations in ¶ 23.

        24.    CFSI denies the allegations in ¶ 24.

        25.    CFSI denies the allegations in ¶ 25.

        26.    CFSI denies the allegations in ¶ 26.

        27.    Exhibit A speaks for itself and is the best evidence of its content. To the

 extent the allegations in ¶ 27 state otherwise, denied.

        28.    CFSI denies the allegations in ¶ 28.

        29.    CFSI denies the allegations in ¶ 29.

        30.    CFSI denies the allegations in ¶ 30.

        31.    CFSI denies the allegations in ¶ 31.

        32.    CFSI denies the allegations in ¶ 32.

                                    COUNT 1
                          VIOLATION OF 15 U.S.C. § 1692c(b)

        33.    CFSI reasserts the foregoing as if fully stated herein.


                                          Page 3 of 6
Case 0:21-cv-61161-RS Document 3 Entered on FLSD Docket 06/09/2021 Page 4 of 6




        34.    The FDCPA speaks for itself and is the best evidence of its content. To the

 extent the allegations in ¶ 34 state otherwise, denied.

        35.    CFSI denies the allegations in ¶ 35.

        36.    CFSI denies the allegations in ¶ 36, including subparts (a) through (c).

                                   COUNT 2
                        VIOLATION OF FLA. STAT. § 559.72(5)

        37.    CFSI reasserts the foregoing as if fully stated herein.

        38.    The FCCPA speaks for itself and is the best evidence of its content. To the

 extent the allegations in ¶ 38 state otherwise, denied.

        39.    CFSI denies the allegations in ¶ 39.

        40.    CFSI denies the allegations in ¶ 40, including subparts (a) through (d).

                              CFSI’S AFFIRMATIVE DEFENSES

        1.     To the extent that any violations are established, any such violations were

 not intentional and resulted from bona fide error notwithstanding the maintenance of

 procedures reasonably adopted and specifically intended to avoid any such error.

        2.     CFSI denies any liability; however, regardless of liability, plaintiff has

 suffered no actual damages as a result of CFSI’s purported violations.

        3.     One or more claims asserted by plaintiff is barred by the statute of

 limitations, laches, estoppel, waiver and/or unclean hands.

        4.     Assuming that plaintiff suffered any damages, he has failed to mitigate his

 damages or take other reasonable steps to avoid or reduce his damages.




                                          Page 4 of 6
Case 0:21-cv-61161-RS Document 3 Entered on FLSD Docket 06/09/2021 Page 5 of 6




       5.       Any harm suffered by plaintiff was legally and proximately caused by

 persons or entities other than CFSI and were beyond the control or supervision of CFSI

 or for whom CFSI was and is not responsible or liable.

       6.       Plaintiff has failed to state a claim against CFSI upon which relief may be

 granted.

       WHEREFORE, Defendant, Commonwealth Financial Systems, Inc., requests the

 Court dismiss this action with prejudice and grant it any other relief the Court deems

 appropriate.


                                           Respectfully submitted,

                                           /s/ Michael P. Schuette
                                           Michael P. Schuette, Esq.
                                           Florida Bar No. 0106181
                                           Dayle M. Van Hoose, Esq.
                                           Florida Bar No. 0016277
                                           SESSIONS, ISRAEL & SHARTLE, LLC
                                           3350 Buschwood Park Drive, Suite 195
                                           Tampa, Florida 33618
                                           Telephone: (813) 890-2460
                                           Facsimile: (877) 334-0661
                                           mschuette@sessions.legal
                                           dvanhoose@sessions.legal
                                           Counsel for Defendant,
                                           Commonwealth Financial Systems, Inc.

                              CERTIFICATE OF SERVICE

       I certify that on this 9th day of June 2021, a copy of the foregoing was filed

 electronically via CM/ECF system. Notice of this filing will be sent to the parties of

 record by operation of the Court’s electronic filing system, including plaintiff’s counsel

 as described below:

                                         Page 5 of 6
Case 0:21-cv-61161-RS Document 3 Entered on FLSD Docket 06/09/2021 Page 6 of 6




                              Jibrael S. Hindi, Esq.
                            Thomas J. Patti, III, Esq.
                       The Law Offices of Jibrael S. Hindi
                         110 SE 6th Street, Suite 1744
                           Fort Lauderdale, FL 33301
                            jibrael@jibraellaw.com
                              tom@jibraellaw.com


                                     /s/ Michael P. Schuette
                                     Attorney




                                   Page 6 of 6
